DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 04/06/2022 has been entered and made of record.
Claims 1, 2, 6, 7, 16, 17 and 26 had been amended.
Claims 4, 12 to 14 and 22 to 24 are cancelled.
Claims 3, 9-11 and 19-21 were previously cancelled.
Claims 1, 2, 5-8, 15-18 and 25-26 are currently pending.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.                            
Claim 1, the applicant argued that, Applicant respectfully submits that Zeng and Rudolf, taken alone or in combination, do not teach, suggest or even hint at the feature of "the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all transport blocks to be transmitted by a user equipment (UE) without duplicating information indicative of the same resources in frequency and MCS in each transport block" as is explicitly defined in independent
claims 1, 6, 7, 17 and 26, submitted herewith.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1A-D&11-12, Rudoff clearly discloses that modulation and coding scheme (MCS) noted in MCS field is the same amount of resources in frequency allocation field of the DCI format, the DCI format includes at least one MCS field (i.e., one or more techniques) indicating modulation and coding applicable to each transport block within a group/for all transport blocks with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates the same amount of resources in frequency allocation and MCS applicable to each transport block since a group of transport blocks include a transmission or retransmission of a single transport block or a set of two or more transmitted or retransmitted transport blocks multiplexed in the spatial domain that are allocated to the same time/frequency resources (see Rudoff, Fig.1A-D&12 [0171] and Fig.1A-D&11-12 [0190]-[0191]).

Claim 6, 7, and 17 and 26, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 15-18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. [hereinafter as Zeng], US 2012/0300616 A1 in view of Rudolf et al. [hereinafter as Rudolf], US 2019/0268930 A1.                                                                                                                                    Regarding claim 1, Zeng discloses wherein a method for granting a multi-transport block grant (MTBG) transmission in a wireless communication system (Fig.1-3&7 [0044], method for granting multi-transport block grant (MTBG) transmission/the resource grant to schedule multiple transport blocks in a wireless communication system), the method comprising:                                                                                             generating, by a base station, a downlink control information (DCI), the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for the MTBG transmission (Fig.1-2 [0022]-[0024], a base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110 in paragraph [0020]) is generating a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); and                                                      transmitting, by the base station, the DCI to the UE (Fig.1-2 [0022]-[0024], the base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110) is transmitting the downlink control message/ resource grant/DCI to a user equipment (UE) 108 or 109 and Fig.3 [0032], the base station is transmitting the DCI to the user equipment (UE) 108 or 109).                                                                                                                                    	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all transport blocks to be transmitted by a user equipment (UE) without duplicating information indicative of the same resources in frequency and MCS in each transport block, in the same field of endeavor, Rudoff teaches wherein the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all transport blocks to be transmitted by a user equipment (UE) without duplicating information indicative of the same resources in frequency and MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating same amount of resources in frequency allocation and modulation and coding applicable to each transport block within a group/for all transport blocks with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates same amount of resources in frequency allocation field and MCS applicable to each transport block. Thus, MCS noted in MCS field is the same amount of resources in frequency allocation field and MCS applicable for each transport block within a group and Fig.1A-D&12 [0171], allocating the same time/frequency resources for the transport blocks). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of transport blocks. The DCI format may include at least one MCS field indicating modulation and coding applicable to each transport block within a group. The DCI format may include at least one new data indicator field and redundancy version field applicable to each transport block for at least the first group of transport blocks as taught by Rudoff to have incorporated in the system of Zeng to achieve reducing link budget and radio range. (Rudoff, Fig.6 [0104], Fig.1A-D&12 [0171] and Fig.1A-D&11-12 [0191])

Regarding claim 2, Zeng and Rudoff disclosed all the elements of claim 1 as stated above wherein Zeng further discloses the one or more techniques include using a flag bit, wherein the flag bit has a first value when a grant transmission is indicative of the MTBG transmission (Fig.3 [0032], the one or more techniques includes using a flag bit, the flag bit has a first value when a grant transmission is indicative of the MTBG transmission). 

Regarding claim 5, Zeng and Rudoff teach all the elements of claim 1 as stated above wherein Zeng further discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by a UE subsequent to receipt of the grant for the multi-transport block grant (MTBG) transmission (Fig.1&6 [0038], the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, the HARQ indicator defines a HARQ process number to be used by a UE subsequent to receipt of the grant for the multi-transport block grant (MTBG) transmission). 
Additionally, Rudoff discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by a UE subsequent to receipt of the grant for the multi-transport block grant (MTBG) transmission (Fig.14 [0186]-[0187], the one or more techniques includes using the identity of the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions). The motivation combine these references is the same as that of claim 1. 

Regarding claim 6, Zeng discloses wherein a base station (Fig.1 [0020], wireless access node 110 or the wireless relay node 120 may be viewed as an extension to the access node 110) comprising:                                                                                                             a processor (Fig.1 [0020]-[0022], processor of the wireless access node 110 or the wireless relay node 120); and                                                                                                    machine readable memory storing machine executable instructions which when executed by the processor configure the base station to (Fig.1 [0020]-[0022], machine readable memory storing machine executable instructions which when executed by the processor configure the base station to):                                                                                                         generate a downlink control information, DCI, the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for a multi-transport block grant (MTBG) transmission (Fig.1-2 [0022]-[0024], a base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110 in paragraph [0020]) is generating a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); and                                                                                                                              transmit the DCI to the UE (Fig.1-2 [0022]-[0024], the base station (e.g., the access node 110 via the relay node 120 may be viewed as an extension to the access node 110) is transmitting the downlink control message/resource grant/DCI to a user equipment (UE) 108 or 109 and Fig.3 [0032], the base station is transmitting the DCI to the user equipment (UE) 108 or 109).                                                                        	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all transport blocks to be transmitted by a user equipment (UE) without duplicating information indicative of the same resources in frequency and MCS in each transport block, in the same field of endeavor, Rudoff teaches wherein the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all transport blocks to be transmitted by a user equipment (UE) without duplicating information indicative of the same resources in frequency and MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating same amount of resources in frequency allocation and modulation and coding applicable to each transport block within a group/for all transport blocks with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates same amount of resources in frequency allocation field and MCS applicable to each transport block. Thus, MCS noted in MCS field is the same amount of resources in frequency allocation field and MCS applicable for each transport block within a group and Fig.1A-D&12 [0171], allocating the same time/frequency resources for the transport blocks). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of transport blocks. The DCI format may include at least one MCS field indicating modulation and coding applicable to each transport block within a group. The DCI format may include at least one new data indicator field and redundancy version field applicable to each transport block for at least the first group of transport blocks as taught by Rudoff to have incorporated in the system of Zeng to achieve reducing link budget and radio range. (Rudoff, Fig.6 [0104], Fig.1A-D&12 [0171] and Fig.1A-D&11-12 [0191])

Regarding claim 7, Zeng discloses wherein a method for a multi-transport block transmission in a wireless communication system (Fig.1-3&7 [0044], method for multi-transport block grant (MTBG) transmissions/the resource grant to schedule multiple transport blocks in a wireless communication system), the method comprising: receiving, by a user equipment (UE), a downlink control information (DCI), the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for the multi-transport block grant  transmission (Fig.1-2 [0022]-[0024], a user equipment UE 108 or 109 is receiving a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); configuring, by the UE, the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.1&8 [0051]-[0052], the UE 108 or 109 is configuring the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier and Fig.3 [0032], the at least one multi-transport block identifier is a flag bit, a modulation and coding scheme (MCS) indicator and Fig.1&5 [0034], the at least one multi-transport block identifier is a frequency and time resource indicator).                                                                                                             	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all multi-transport block transmissions to be transmitted by the UE without duplicating information indicative of the same resources in frequency and MCS in each transport block, Rudoff teaches wherein the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all multi-transport block transmissions to be transmitted by the UE without duplicating information indicative of the same resources in frequency and MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating same amount of resources in frequency allocation and modulation and coding applicable to each transport block within a group/for all multi-transport block transmissions with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates same amount of resources in frequency allocation field and MCS applicable to each transport block. Thus, MCS noted in MCS field is the same amount of resources in frequency allocation field and MCS applicable for each transport block within a group and Fig.1A-D&12 [0171], allocating the same time/frequency resources for the transport blocks); configuring, by the UE, the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.14 [0186], the WTRU is configuring the group of transport blocks/multi-transport block transmission, the configuring based at least in part on the identity of the HARQ process/at least one multi-transport block identifier by higher layers for each RRAR radio resource allocation region); and transmitting, by the UE, the multi-transport block transmission to a base station (Fig.14 [0192], transmitting the multiple transport blocks and Fig.14 [0200], transmitting the multiple transport blocks transport blocks transmission to a base station). 	                                                                             	                              	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of transport blocks. The DCI format may include at least one MCS field indicating modulation and coding applicable to each transport block within a group. The DCI format may include at least one new data indicator field and redundancy version field applicable to each transport block for at least the first group of transport blocks as taught by Rudoff to have incorporated in the system of Zeng to achieve reducing link budget and radio range. (Rudoff, Fig.6 [0104], Fig.1A-D&12 [0171] and Fig.1A-D&11-12 [0191])

Regarding claim 8, Zeng and Rudoff disclosed all the elements of claim 7 as stated above wherein Zeng further discloses the one or more techniques include using a flag bit, wherein the flag bit has a first value when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission (Fig.3 [0032], the one or more techniques includes using a flag bit, the flag bit has a first value in the flag field when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission). 

Regarding claim 15, Zeng and Rudoff teach all the elements of claim 7 as stated above wherein Zeng further discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions (Fig.1&6 [0038], the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions). 
Additionally, Rudoff discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions (Fig.14 [0186]-[0187], the one or more techniques includes using the identity of the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions). The motivation to combine these references is the same as that of claim 7.

Regarding claim 16, Zeng and Rudoff teach all the elements of claim 7 as stated above wherein Rudoff further discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ-acknowledgement resource offset to be used by the UE subsequent to receipt of the grant for multi-transport block grant (MTBG) transmissions (Fig.14 [0186]-[0187], the field of DCI format includes at least one MCS field/one or more techniques using the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions and Fig.7 [0115], one or more RRARs with a symbol offset of every 5 symbols from the start of the data transmission).

Regarding claim 17, Zeng discloses wherein a user equipment (UE) (Fig.1 [0020], user equipment 108 or 109) comprising:                                                                                                     a processor (Fig.8 [0050], processor 815); and                                                      machine readable memory storing machine executable instructions which when executed by the processor configure the UE to (Fig.8 [0050]-[0051], memory 814 storing machine executable instructions which when executed by the processor 815 configure the UE to):                                                                                                                              receive a downlink control information (DCI), the DCI including at least one multi-transport block identifier indicative of one or more techniques applicable for multi-transport block grant transmission (Fig.1-2 [0022]-[0024], a user equipment UE) 108 or 109 is receiving a downlink control message with a resource grant to schedule for a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (i.e., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block and Fig.2 [0028], the MTBG transmission proceeds to invoking a predefined rule (i.e., without duplicating said message information), using a mapping table or an implicit link at block 212 in each transport block of different transport blocks if one resource grant is used to schedule for multiple physical resources and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits (i.e., one or more techniques applicable) in a downlink control information (DCI), mapping rule (i.e., without duplicating) includes DCI field 320 for multiple uplink transport block grants); 
configure the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.1&8 [0051]-[0052], the UE 108 or 109 is configuring the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier and Fig.3 [0032], the at least one multi-transport block identifier is a flag bit, a modulation and coding scheme (MCS) indicator and Fig.1&5 [0034], the at least one multi-transport block identifier is a frequency and time resource indicator).                                                                                   	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all multi-transport block transmissions to be transmitted by the UE without duplicating information indicative of the same resources in frequency and MCS in each transport block, Rudoff teaches wherein the one or more techniques including using same resources in frequency and modulation and coding scheme (MCS) for all multi-transport block transmissions to be transmitted by the UE without duplicating information indicative of the same resources in frequency and MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating same amount of resources in frequency allocation and modulation and coding applicable to each transport block within a group/for all multi-transport block transmissions with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates same amount of resources in frequency allocation field and MCS applicable to each transport block. Thus, MCS noted in MCS field is the same amount of resources in frequency allocation field and MCS applicable for each transport block within a group and Fig.1A-D&12 [0171], allocating the same time/frequency resources for the transport blocks); configure the multi-transport block transmission, the configuring based at least in part on the at least one multi-transport block identifier (Fig.14 [0186], configuring the group of transport blocks/multi-transport block transmission, the configuring based at least in part on the identity of the HARQ process/at least one multi-transport block identifier by higher layers for each RRAR radio resource allocation region); and transmit the multi-transport block transmission to a base station (Fig.14 [0192], transmit the multiple transport blocks and Fig.14 [0200], transmitting the multiple transport blocks/transport blocks transmission to a base station). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of transport blocks. The DCI format may include at least one MCS field indicating modulation and coding applicable to each transport block within a group. The DCI format may include at least one new data indicator field and redundancy version field applicable to each transport block for at least the first group of transport blocks as taught by Rudoff to have incorporated in the system of Zeng to achieve reducing link budget and radio range. (Rudoff, Fig.6 [0104], Fig.1A-D&12 [0171] and Fig.1A-D&11-12 [0191])
	
Regarding claim 18, Zeng and Rudoff disclosed all the elements of claim 17 as stated above wherein Zeng further discloses the one or more techniques include using a flag bit, wherein the flag bit has a first value when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission (Fig.3 [0032], the one or more techniques includes using a flag bit, the flag bit has a first value in the flag field when a grant transmission is indicative of a multi-transport block grant (MTBG) transmission). 

Regarding claim 25, Zeng and Rudoff teach all the elements of claim 17 as stated above wherein Zeng further discloses the one or more techniques include using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmission (Fig.1&6 [0038], the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmissions). Additionally, Rudoff discloses the one or more techniques includes using a hybrid automatic repeat request (HARQ) indicator, wherein the HARQ indicator defines a HARQ process number to be used by the UE for the multi-transport block transmission (Fig.14 [0186]-[0187], the one or more techniques includes using the identity of the hybrid automatic repeat request (HARQ) process, the HARQ process indicator defines a HARQ process identity number to be used by the WTRU for the multi-transport block transmissions and Fig.7 [0115], one or more RRARs with a symbol offset of every 5 symbols from the start of the data transmission). The motivation to combine these references is the same as that of claim 17.

Regarding claim 26, Zeng discloses wherein a method for a multi-transport block grant (MTBG) transmission in a wireless communication system (Fig.1-3&7 [0044], method for a multi-transport block grant (MTBG) transmissions/the resource grant to schedule multiple transport blocks in a wireless communication system), the method comprising: receiving, by a user equipment (UE), a downlink control information (DCI), the DCI including one or more multi-transport block identifiers (Fig.1-2 [0022]-[0024], a user equipment UE 108 or 109 is receiving a downlink control message with a resource grant to schedule for a single or multiple transport blocks and Fig.3 [0032], multi-transport blocks/a number of transport blocks identifier with flag field/flag bits in a downlink control information (DCI)), wherein one of the one or more multi-transport block identifiers is a resource indicator field and a modulation and coding scheme (MCS) indicator field (Fig.3 [0032], a flag field, a DCI field, a padding field and a cyclic redundancy check (CRC) field of the multiple resource grants (i.e., a resource indicator field) and a modulation and coding scheme (MCS) indicator field for multiple uplink transport block grants and Fig.1&5 [0034], the at least one multi-transport block identifier is a frequency and time resource indicator).             	
	Even though Zeng discloses a single or multiple transport blocks transmission that includes invoking a predefined mapping rule (e.g., without duplicating said message information) or using a mapping table or an implicit link at block 212 in each transport block but Zeng does not expressly discloses the resource indicator field defining same resources in frequency for use by the UE for transmitting all transport blocks without duplicating information indicative of the same resources in frequency in each transport block, the MCS indicator field defining same MCS for use by the UE for transmitting all transport blocks without duplicating information indicative of the same MCS in each transport block, Rudoff teaches wherein the resource indicator field defining same resources in frequency for use by the UE for transmitting all transport blocks without duplicating information indicative of the same resources in frequency in each transport block (Fig.1A-D&11-12 [0191], the resource allocation field indicating same amount of resources in frequency allocation and redundancy version field applicable to each transport block within a group/for all multi-transport block transmissions with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one new data indicator field” indicates one new data indicator field that indicates same amount of resources in frequency allocation and redundancy version field applicable to each transport block. Thus, new data indicator noted in new data indicator field is the same amount of resources in frequency allocation and redundancy version field applicable for each transport block within a group), the MCS indicator field defining same MCS for use by the UE for transmitting all transport blocks without duplicating information indicative of the same MCS in each transport block (Fig.1A-D&11-12 [0191], the DCI format includes at least one MCS field (i.e., one or more techniques) indicating same amount of resources in frequency allocation and modulation and coding applicable to each transport block within a group/for all multi-transport block transmissions with a HARQ process identity (i.e., without duplicating information) indicating the HARQ process applicable to the first group of transport blocks; “at least one MCS field” indicates one MCS field that indicates same amount of resources in frequency allocation field and MCS applicable to each transport block. Thus, MCS noted in MCS field is the same amount of resources in frequency allocation field and MCS applicable for each transport block within a group and Fig.1A-D&12 [0171], allocating the same time/frequency resources for the transport blocks), and transmitting, by the UE, the multi-transport block transmission to a base station (Fig.14 [0192], transmitting the multiple transport blocks and Fig.14 [0200], transmitting the multiple transport blocks/transport blocks transmission to a base station). 	                                                                             	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zeng to incorporate the teaching of Rudoff in order to improve provide efficient multiplexing of data services in the presence of very different radio performance requirements. 	                                                      	It would have been beneficial to use the DCI format which includes a HARQ process identity field indicating the HARQ process applicable to the first group of transport blocks. The DCI format may include at least one MCS field indicating modulation and coding applicable to each transport block within a group. The DCI format may include at least one new data indicator field and redundancy version field applicable to each transport block for at least the first group of transport blocks as taught by Rudoff to have incorporated in the system of Zeng to achieve reducing link budget and radio range. (Rudoff, Fig.6 [0104], Fig.1A-D&12 [0171] and Fig.1A-D&11-12 [0191])


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414    


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414